—In an action, inter alia, to rescind the sale of an interest in a limited partnership on the basis of fraud, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Dowd, J.), dated October 2, 1995, which, after a nonjury trial, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
“The evaluation of the credibility of witnesses and quality of proof can best be made by the trial court, which has direct access to the parties, and appellate courts afford such determinations great weight (see, Northern Westchester Professional Park Assocs. v Town of Bedford, 60 NY2d 492)” (Yasparro v Yasparro, 207 AD2d 445, 446). It is clear on this record that the court relied on its observations of the demeanor and manner of the witnesses to conclude that the defendants’ version of what had transpired between the parties was more credible than the plaintiff’s entirely contradictory version.
The plaintiff’s remaining contentions are without merit. Copertino, J. P., Thompson, Friedmann and Krausman, JJ., concur.